 

Exhibit 10.23

 



FLAMEL TECHNOLOGIES

 

SOCIETE ANONYME AU CAPITAL DE 4 636 011 EUROS

 

Siège Social :

 

Parc Club du Moulin A Vent

33, avenue du Docteur Georges Lévy

69200 VENISSIEUX

 

R.C.S. LYON 379.001.530



 

 

JUNE 2015 STOCK WARRANT RULES



 

The present allocation rules reproduce the terms and conditions of the
allocation of warrants decided by the Board, subject to authorization granted to
the Board of Directors of Flamel Technologies (hereinafter the “Board”) by the
Shareholders’ Meetings held on June 26, 2015.

 



Main characteristics of the grant of stock warrants

 

·    Grant Date June 26, 2015 ·    Subscription price 1.80€ ·    End of
Subscription period Sept 1st, 2015 ·     Exercise Price $21.67 ·    Start of
exercise period * June 26, 2016 ·    End  of Exercise period* June 26, 2019

 



* provided that the warrants’ holder is still a member of the Board of Directors
of the Company on the day of such exercise.

 



I - Reminder of the context

 

In accordance with the provisions of Articles L. 225-138 and L. 228-91 et seq.
of the Commercial Code, the combined ordinary and extraordinary General
Shareholders Meeting of June 26, 2016 decided, in its fourteenth and Thirteenth
resolutions, to authorize the Board to issue 350,000 stock warrants,
representing 350,000 new ordinary shares to the benefit of Directors of the
Company who are not officers and/or employees of the Company, but including the
Chairman of the Board of Directors.

 



Flamel Technologies | Flamel.com

1 

 

  

The shareholders decided that the subscription price of each stock warrants will
be valued by the Board of Directors at the time of warrants’ issue based on the
Company’s share price. This subscription price shall be equal to, per one stock
warrant, one tenth (10%) of the average market price of the share, in the form
of ADS, on the NASDAQ, on the closing of the trades on the twenty days preceding
the decision of the Board to issue such stock warrants.

 

The subscription price of stock warrants have to be fully paid up on the date of
their subscription in cash or by off-set against outstanding receivables, as
provided by law and as determined by the Board.

 

The shareholders decided that each stock warrant will give its holder, subject
to the terms and conditions set forth hereafter and in the Board’s decision to
issue the stock warrants, the right to subscribe to one (1) ordinary share of
the Company for an exercise price which shall be valued by the Board of
Directors based on the Company’s share price. This exercise price shall be equal
to the closing trading price of a share, on the NASDAQ Global Market, on the
trading days preceding the date of the Board of Directors’ meeting, subject to
such price is no less than 80% of the average closing trading prices of the
share on the NASDAQ Global Market, in the form of ADS, during the last twenty
trading days preceding the date of such Board of Directors’ meeting. In that
case, the price of the share shall be equal to 80% of the average closing
trading prices of the share on the NASDAQ, in the form of ADS, during the last
twenty trading days preceding the date of such Board of Directors’ decision

 

The shares thus subscribed upon exercise of the stock warrants will have to be
fully paid up on the date of their exercise in cash or by off-set against
outstanding receivables, as provided by law and as determined by the Board.;

 



II - Decision of Board of June 26, 2015

 

By use of the powers granted by the twelfth and the thirteenth resolutions of
the combined shareholders meeting of June 26, 2015, and described henceforth,
the Board unanimously decided to issue the warrants according to the terms and
conditions set forth below.

 

2.1.Beneficiaries

 

The subscription of these warrants (BSA) is notably reserved, among the
following category of beneficiaries “Directors of the Company who are not legal
representatives and/or employees of the Company, but including the Chairman”, to
the following persons, with the following proportions:



 

Flamel Technologies | Flamel.com

2 

 



 



2.2.Subscription of the Warrants

 

The warrants will be issued at a subscription price of €1.80, being one tenth
10% the average market price of the share, in the form of ADS, on the NASDAQ, on
the closing of the trades on the twenty days preceding the decision by the Board
of Directors to issue warrants, according to the Twelfth Resolution Of The
Combined Ordinary And Extraordinary General Shareholders Meeting of June 26,
2015, and converted in Euros on the basis of the average of European Central
Bank’s (ECB) exchange rate on the twenty days preceding the decision of the
Board to issue such stock warrants.

 

The Board decided that the subscription price shall be fully paid up on the
subscription date in cash or by off-set against outstanding receivables, as
provided by law.

 

Each Beneficiary will subscribe the warrants under the terms and conditions of
this plan by recorded delivery of the subscription form duly completed along the
subscription price addressed to the Company headquarters up to and including
Sept 1st, 2015.

 

The subscription period will be anticipatory closed as soon as all warrants have
been subscribed for and in accordance with the conditions set out herein. Should
a Director gives up in advance his rights to the warrants (BSA), the remaining
BSA will be redistributed to the others Directors by the Board of Directors, on
the same terms and conditions. The warrants (BSA) which have not been subscribed
at the end of the subscription period will be redistributed by the Board of
Directors, on terms and conditions further defined, subject to the current
authorization of the shareholders and with respects to the limits provided by
their authorization and the applicable law.

 

2.3.Rights resulting from the grant

 

Each warrant granted by the Board shall entitle the recipient to subscribe for
one share in the Company.

 

The stock warrants will be issued on a registered form, will not be the object
of an application for admission to trading on any market and will be not
transferable.

 

2.4.Vesting period and conditions of Exercise

 

The warrants (BSA) can be exercised, in whole or part, as of June 26, 2016 and
up to and including June 26, 2019, on the condition that the holder is still a
member of the Board of Directors of the Company on the day of such exercise;
being specified that the BSA holders will have the right to retain the
possibility to exercise their BSA even if they are no longer a Director of the
Company, provided they notify the Company within three (3) months of having left
their position as a Director and in paying simultaneously to the Company an
additional subscription price of EUR 0.01 per BSA.

 

The Board retains the right to suspend, for a maximum period of three months,
the exercise of warrants in the event there is an operation giving rise to an
adjustment of the share price or capital transaction.

 



Flamel Technologies | Flamel.com

3 

 

  

2.5.Unexercised Warrants

 

If its holder fails to exercise the warrant in whole or in part at the expiry of
the above mentioned exercise period, the warrant (BSA) and the attached right to
subscribe will automatically be void and null and accordingly, cannot be
re-allocated.

 

2.6.Exercise Price

 

The warrants, authorized for subscription on June 26, 2015, are exercisable to
purchase shares for a price of $21.67 per share (as determined by the Board of
Directors, with reference to the share price on the closing of trades on the day
preceding the decision of the Board to issue such warrants (BSA), this price
being no less than 80% of the average of the market price for the share on the
NASDAQ, in the form of ADS, during the last twenty trading days preceding such
Board’s decision). As far as necessary, the exercise price may be converted in
Euros on the basis of the latest European Central Bank’s (ECB) exchange rate
published as at the date of the exercise.

 

The shares thus subscribed upon exercise of the warrants (BSA) shall be fully
paid up on the date of their subscription, in cash or by off-set against
outstanding receivables.

 

2.7.Rights of the warrants’ holders

 

Pursuant to the provisions of Article L. 228-103 et seq. of the Commercial Code,
the warrants’ holders will all be grouped together in order to defend their
common interests, in an assembly (a “masse”) with a civil personality. General
warrants holders meetings will be convened to authorize any changes in the
issuance terms and conditions and to decide on any decision regarding the
conditions of subscription or allocation of the shares as set forth at the time
issuance took place. Each warrant will give access to one voting right. The
conditions regarding the quorum and the majority will be those determined in the
second and third paragraph of Article L. 225-96 of the Commercial Code. The
expenses incurred in connection with such meetings, as well as, generally, any
expenses in connection with the assembly (“masse”) will be borne by the Company.

 

Upon issuance of the stock warrants, the Company shall be entitled to modify its
form or its business purpose, modify the rules regarding the distribution of its
profits, redeem its capital, create preferred shares resulting in such a change
or redemption, subject to meeting the obligations of Article L.228-99 of the
French Commercial Code. The shareholders during their meeting in June 24, 2014
decided that, in the case of a capital reduction, whether or not motivated by
losses, and conducted through either a decrease of the shares' value of or a
decrease of the shares' number, the rights of the holders of the stock warrants
will be decreased accordingly as if they had been exercised before the date on
which the capital decrease has become final;

 

The Board of Directors is granted with all necessary powers to take any steps to
ensure protection of the holder(s) of stock warrants in case of a financial
operation concerning the Company, this pursuant to the legal and regulatory
provisions in effect.

 



Flamel Technologies | Flamel.com

4 

 



 

III - Rights oF New shareholders

 

3.1. Rights related to subscribed shares

 

Once the warrants have been exercised and the shares registered in an account,
the Beneficiaries may exercise all rights associated with the shares received.
As of the time the shares are recorded, the shares will bear dividends paid in
the financial year during which the options have been exercised.

 

3.2.form and registration of the shares subscribed

 

The shares will be recorded, in the Beneficiary’s name, in a pure registered
account (“nominative pur”) by the company acting as custody account keeper. Each
beneficiary will receive a certificate of registration of shares.

 

They will be freely transferable immediately after their registration and after
payment of the exercise price, subject to the conditions set forth in article
3.3.

 

3.3.sale and disposal of shares issued from exercise of stock warrants

 

As long as the Beneficiary is still a director of the Company, sale and disposal
of shares issued from exercise of stock warrants must comply with the Company’s
Insider stock trading policy, and of which a copy was made available to the
Beneficiaries.

 

Therefore, the shares may be transferred only under the following transaction
windows:

 

·For the first three quarters during which the quarterly earnings are released,
the window is defined as the period beginning two trading days after publication
of the quarterly earnings and ending on the fifth day prior to the end of the
last month of each quarter (the transaction windows therefore having a duration
of six to seven weeks).

 

·For the quarter during which the annual earnings are released, the window is
defined as the period beginning two business days after publication and ending
on the fifth day preceding the end of the of the last month of the first
quarter.

 

The transaction windows may be closed from time to time in the event that, in
the opinion of the Chairman, Chief Executive Officer or Chief Financial Officer,
there is confidential information making transfers of the shares undesirable.

 

 

Flamel Technologies | Flamel.com

5 

 



 

IV - PLAN MANAGEMENT

 

The terms and conditions of this stock warrant plan will be communicated to
Beneficiaries by recorded delivery post or delivered by hand in exchange for a
receipt.

 

The plan is managed, for the time being, by FLAMEL TECHNOLOGIES.

 

The Company reserves the right to assign the management to a third party. The
beneficiaries will be informed in due time and individually of any modification.

 

Each beneficiary receives a copy of the present rules, and must return a signed
copy to the Company with the following marked by hand “lu et approuvé” [read and
approved].

 



V - RULES MODIFICATIONS

 

Any legislative or regulatory modifications affecting the present rules,
retroactively or for the future, will automatically be binding on all
Beneficiaries.

 

Nevertheless, such modifications will be the object of an amendment that will
need to be signed and returned to the company.

 

 

Return one signed copy containing the handwritten indication “lu et approuvé”
[read and approved].

 

 

Beneficiaries Surname/ firstname

 

Fait à ________________________________

 

Le___________________________________

 

Signature

 

 



Flamel Technologies | Flamel.com

6 

 